USCA11 Case: 20-10343   Date Filed: 02/17/2021   Page: 1 of 20



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 20-10343
                         Non-Argument Calendar
                       ________________________

                        Agency No. A097-943-956



YAROSLAV YURIVICH VIKULIN,

                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                           (February 17, 2021)

Before JILL PRYOR, BRANCH, and LUCK, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-10343       Date Filed: 02/17/2021   Page: 2 of 20



      Yaroslav Vikulin, a Russian national and citizen of Kazakhstan, seeks

review of the Board of Immigration Appeals’ (“BIA”) order affirming the

Immigration Judge’s (“IJ”) denial of his application for asylum, pursuant to 8

U.S.C. § 1158(a); withholding of removal under 8 U.S.C. § 1231(b)(3); and relief

under the United Nations Convention Against Torture and Other Cruel, Inhuman,

or Degrading Treatment or Punishment (“CAT”), see 8 C.F.R. § 1208.16(c). He

challenges the BIA’s determination that he failed to show that he was persecuted

on account of a protected ground or that he could not reasonably relocate within

Kazakhstan to avoid persecution. He also asserts that he met the standard for

withholding of removal and CAT relief and that the BIA violated his due process

rights when it failed to consider all of the issues he raised on appeal from the IJ’s

decision.

      Additionally, Vikulin seeks review of the BIA’s subsequent order denying

his application for adjustment of status and his motion for remand based on new

evidence. He argues that the BIA erred in its discretionary decision to deny him an

adjustment of status by failing to use certain positive factors to offset negative

factors, and the BIA abused its discretion when it denied his motion to remand.

Because we conclude that we lack jurisdiction over some of Vikulin’s claims and

he is not entitled to relief on the merits of his remaining claims, we dismiss the

petition in part and deny it in part.



                                            2
         USCA11 Case: 20-10343       Date Filed: 02/17/2021    Page: 3 of 20



                                I.   Background

      Vikulin is a Russian national who was born in Kazakhstan in 1981. He was

admitted to the United States in January 2001 on an H-4 visa as a dependent of his

mother, who was at that time in the United States on an H-1B visa. Vikulin was 19

at the time of his admission. In 2002, he changed his visa status to that of a student

and started attending college in Georgia. In the fall of 2003, he stopped attending

classes. As a result, in September 2004, Vikulin was served with a Notice to

Appear, which charged him as being removable for failure to maintain or comply

with the conditions of his non-immigrant status, pursuant to 8 U.S.C.

§ 1227(a)(1)(C)(i). At a hearing in December 2004, Vikulin conceded his

removability and the IJ granted his request for voluntary departure, ordering him to

depart by September 20, 2005. Vikulin failed to depart, and his grant of voluntary

departure became a final order of removal to Kazakhstan.

      After being arrested for a DUI in 2010, Vikulin successfully moved to

reopen his removal proceedings so that he could seek asylum, withholding of

removal, and CAT relief. He appeared again before the IJ in March 2011 and

conceded his removability. The IJ designated Kazakhstan as his country of

removal and set a hearing on his application for September 2013.

      In his application for asylum, withholding of removal, and CAT relief,

Vikulin expressed a fear of persecution in Kazakhstan on account of his Russian



                                          3
         USCA11 Case: 20-10343       Date Filed: 02/17/2021   Page: 4 of 20



ethnicity. Specifically, he asserted that Russians are the minority in Kazakhstan,

and, after the fall of the Soviet Union, Russians in Kazakhstan “became a target for

nationalistic oppression, abuse and discrimination.” He stated that in 1998, his

family was blackmailed and targeted for money because people knew his mother

was working in the United States. On one occasion, he was severely beaten by the

individuals who were demanding money and suffered a broken jaw, resulting in a

week-long hospitalization. Vikulin stated that he “was attacked many times” while

in Kazakhstan. He averred that he feared for his safety if returned to Kazakhstan

and believed he would be “a target for op[p]ression, discrimination and most likely

physical reprisal by Kazakh nationals.” He admitted that he had been arrested

twice for DUI—once in 2001 and once in 2010.

      After many continuances over several years, the immigration court held a

merits hearing on Vikulin’s application in April 2017. Vikulin testified that he was

afraid to go back to Kazakhstan because, while he was living there “some criminal

elements found out that [his] mother [was] working abroad, and of course USA is a

source of money, so [he] was blackmailed and they kind of terrorized [him] for

money.” When he left Kazakhstan, those people told him they would look for him

if he came back. He also testified that within the last few years, his grandmother,

who at the time still lived in Kazakhstan, received a call from some individuals

who told her that Vikulin was in jail and that they needed money from her to help



                                         4
           USCA11 Case: 20-10343      Date Filed: 02/17/2021   Page: 5 of 20



him. He stated that even though this incident was “a prank” and his grandmother

did not pay any money and was not harmed, the incident demonstrated that

individuals in Kazakhstan still remembered him and were waiting for him to come

back.

        Vikulin stated that Russians are a minority in Kazakhstan and, since the

Soviet Union broke up, they cannot get good educations, jobs, or healthcare in

Kazakhstan. He further asserted that he was targeted “many times” because he

was Russian. When asked to elaborate, he explained that, in 1998, on New Years

Eve, Kazakh individuals broke his jaw because he “look[ed] different and [he] had

a source of money coming from [his] mom” in the United States, and he refused to

pay them. Although the people who attacked him wore masks, Vikulin stated he

knew they were Kazakh nationals because of their accents, and he believed they

worked for the police and their job was to extort money from people, particularly

Russians. He confirmed that those individuals harmed him because he refused to

pay and that they threatened him and tried to extort money from him “every week

pretty much.” If returned to Kazakhstan, Vikulin asserted that he believed these

same “criminal elements” would capture him at the airport because they said they

were “going to wait for [him].”

        Vikulin filed a report with the Kazakhstan police regarding the beating

during which he suffered a broken jaw, but stated that “nothing” really happened



                                          5
         USCA11 Case: 20-10343        Date Filed: 02/17/2021    Page: 6 of 20



after he filed it and that he was contacted by people that said they knew he had

filed a report and it would not do him any good. Because he was contacted by

these individuals about the police report after he filed it, Vikulin believed these

individuals worked for and were protected by the police. The case was closed

three months later by the police.

      In addition to the broken jaw incident, Vikulin confirmed that he “was

beaten up a few times” and this was a “normal” routine in Kazakhstan to make sure

people “pay.” In fact, between 1998 and 2000, while Vikulin attended a university

in Kazakhstan, he would get “thrown between people” and pushed and kicked on

an almost weekly basis. He explained that Russians at the Kazakhstan University

were targeted by the “criminal elements.”

      Tatiana Vikulin, Vikulin’s mother, testified that she was admitted to the

United States in 1998 on a visa and obtained citizenship in 2011. She explained

that when the Soviet Union collapsed, the situation in Kazakhstan changed and

there was a lot of animus toward Russians. She stated that her husband and other

son received anonymous phone calls while in Kazakhstan trying to extort money

from them, and that she knew from family that Vikulin was targeted, blackmailed,

and beaten by “racketeers” in Kazakhstan who knew she was working in the

United States and was a “good source of money.” She feared that Vikulin would

be harmed if he returned to Kazakhstan because there is “no Russian nationality



                                           6
          USCA11 Case: 20-10343        Date Filed: 02/17/2021    Page: 7 of 20



left” in Kazakhstan, the country is not stable, and they have no family there.

Additionally, in 2010, a former neighbor told Tatiana’s mother that people in

Kazakhstan were searching for their family and waiting for Vikulin to return.

      Yuri Vikulin, Vikulin’s father, testified that he came to the United States in

2002 and became a citizen in 2013. Yuri confirmed that he drove Vikulin to the

hospital after the beating in which Vikulin suffered a broken jaw. Yuri did not

know who had attacked his son, and stated that the police closed the case because

they could not find the culprits. He also stated that it was difficult for Russians to

be promoted in Kazakhstan and that he was forced to resign a leadership position

at an institute there so that it could be given to a Kazakh national instead.

Additionally, friends who were still in Kazakhstan told him that Russian owned

businesses were targeted for arson. Yuri confirmed that he believed Vikulin “will

have problems” if returned to Kazakhstan because of things he had read and heard

concerning the current state of affairs in Kazakhstan.

      The IJ found Vikulin credible but denied his application for asylum,

withholding of removal, and CAT relief, concluding that he had failed to establish

his eligibility for such relief. In relevant part, the IJ found that Vikulin had not

demonstrated that he suffered past persecution or that he had a well-founded fear

of future persecution on account of his race, nationality, or his membership in a

particular social group. Rather, the evidence demonstrated that Vikulin was



                                           7
           USCA11 Case: 20-10343            Date Filed: 02/17/2021        Page: 8 of 20



subject to “general criminal activity” and “acts of private violence” and was

targeted because of his family’s wealth and ability to pay bribes. Thus, the IJ

reasoned that Vikulin’s race or nationality was not a central reason for his

persecution. The IJ further found that Vikulin failed to establish a well-founded

fear of persecution because he did not submit any evidence showing that he would

be unable to reasonably relocate within Kazakhstan and avoid future persecution.

Because Vikulin failed to meet his burden of establishing his eligibility for asylum,

the IJ determined he could not satisfy the higher burden for withholding of

removal. Lastly, with regard to CAT relief, the IJ determined that Vikulin failed to

show that he would more likely than not be tortured by, at the instigation of, or

with the consent or acquiescence of, any public official. 1 Vikulin appealed the IJ’s

decision to the BIA.

       While Vikulin’s appeal was pending before the BIA, he filed a motion to

remand his case to the IJ so that the IJ could consider an application for adjustment



       1
          The IJ made other findings when ruling on Vikulin’s application, including that
Vikulin’s application for asylum was time-barred; the incidents of extortion, harassment, and
harm Vikulin suffered did not rise to the level of persecution; Vikulin failed to establish that the
government of Kazakhstan would be unable or unwilling to protect him; and that Vikulin’s fear
of future persecution was not objectively reasonable because Vikulin provided no evidence to
corroborate that individuals were attacked upon arrival to the airport or that his assailants were
still awaiting his return 16 years later. Vikulin challenged these findings on appeal to the BIA,
but because, as discussed further in this opinion, the BIA found other issues dispositive of
Vikulin’s application, it declined to address these other issues. To the extent Vikulin seeks to
challenge any of the IJ’s findings on those issues in the instant appeal, those issues are not before
us. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016) (“We do not consider issues
that were not reached by the BIA.”).


                                                  8
          USCA11 Case: 20-10343      Date Filed: 02/17/2021    Page: 9 of 20



of status based on an approved immigrant visa petition that his mother had filed on

his behalf.

      Upon review, the BIA affirmed the IJ’s decision, dismissed Vikulin’s

appeal, and granted his motion for remand for the IJ to consider Vikulin’s

application for adjustment of status. Specifically, the BIA agreed with the IJ’s

determination that Vikulin had not established that he had been persecuted or had a

well-founded fear of future persecution on account of a statutorily protected

ground. The BIA reasoned that the record supported the IJ’s finding that the

individuals who targeted Vikulin were criminally motivated, the targeting was not

based on animus towards Vikulin’s Russian ethnicity, and private acts of violence

or criminal activity do not constitute persecution on account of a statutorily

protected ground. Additionally, the BIA agreed with the IJ’s determination that

Vikulin failed to demonstrate that he could not reasonably relocate within

Kazakhstan. The BIA concluded that these matters were dispositive of Vikulin’s

claim for asylum and withholding of removal. With regard to Vikulin’s CAT

claim, the BIA agreed with the IJ that the evidence did not establish that Vikulin

would more likely than not suffer torture by, or with the acquiescence of, the

government.

      Following a hearing on remand, the IJ denied Vikulin’s application for

adjustment of status, concluding that Vikulin failed to demonstrate good moral



                                          9
           USCA11 Case: 20-10343          Date Filed: 02/17/2021       Page: 10 of 20



character. The IJ remarked that he was “troubled” by the appearance that Vikulin

had attempted to manipulate the immigration system to his advantage, noting that

Vikulin knew his immigration status was tied to his being a student and yet he

knowingly left school. The IJ also noted that Vikulin had “several brushes with the

law” since entering the United States, including two DUIs, a revocation of

probation due to a positive drug test, and a recent possession of cocaine charge. 2

       Vikulin appealed the IJ’s denial of his application for adjustment of status to

the BIA. While this appeal was pending, he filed a new motion to remand with the

BIA, asserting that a remand of his application for adjustment of status was

appropriate in light of new evidence that the Alabama case for possession of

cocaine had been dismissed because the state had failed to produce the evidence

against him after more than two years. Vikulin noted that his criminal history was

a significant factor in the IJ’s decision to deny his application; thus, remand was

appropriate because the dismissal of the Alabama charge could possibly change the

outcome.

       The BIA denied Vikulin’s application for adjustment of status, dismissed his

appeal, and denied his motion for remand. The BIA noted that the grant or denial




       2
         During the hearing on Vikulin’s application for adjustment of status, the government
established that he was arrested in Alabama in 2017 for possession of a substance believed to be
cocaine, but that the case was still open because Vikulin contested that the substance was cocaine
and lab testing of the substance had yet to be completed.


                                               10
           USCA11 Case: 20-10343        Date Filed: 02/17/2021   Page: 11 of 20



of an application for adjustment of status is a matter of discretion, and in making

the discretionary determination, it balances the alien’s positive and negative factors

to determine whether granting relief is in the best interest of the United States.

And, in Vikulin’s case, the adverse factors—including his 15-year immigration

history in removal proceedings based on his failure to maintain his student status,

his failure to abide by the terms of his voluntary departure, and his failure to seek

to extend his voluntary departure status or seek relief from removal until after an

arrest in 2010, his DUIs in 2001 and 2011, and a 2012 violation of probation based

on a positive drug test for cocaine—outweighed the positive factors—including his

entering the United States lawfully, consistent employment history, paid income

taxes, and substantial family ties to the United States, among others. Accordingly,

the BIA denied his application for adjustment of status.

      Regarding the motion for remand, the BIA concluded that remand was not

warranted because the adverse factors still outweighed the positive factors even

without consideration of the 2017 Alabama arrest for cocaine possession.

Accordingly, the BIA denied the motion to remand. This appeal followed.

                                  II.      Discussion

      A.      Application for asylum, withholding of removal and CAT relief

      We review only the decision of the BIA, except to the extent that it adopts

the IJ’s decision or expressly agrees with the IJ’s reasoning. Gonzalez v. U.S. Att’y



                                            11
         USCA11 Case: 20-10343       Date Filed: 02/17/2021   Page: 12 of 20



Gen., 820 F.3d 399, 403 (11th Cir. 2016). When the BIA explicitly agrees with the

findings of the IJ, we will review the decisions of both the BIA and the IJ as to

those issues. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010).

      We review conclusions of law de novo and factual determinations under the

substantial evidence standard. Gonzalez, 820 F.3d at 403. Under the substantial

evidence standard, we review the evidence in the light most favorable to the

agency’s decision and draw all reasonable inferences in favor of that decision.

Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006). The agency’s

decision will be affirmed “if it is ‘supported by reasonable, substantial, and

probative evidence on the record considered as a whole.’” Id. (quoting Sepulveda

v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005)). We cannot “reweigh the

evidence from scratch” and will reverse findings of fact “only when the record

compels a reversal.” Id. (quotation marks omitted).

      A petitioner seeking asylum must present specific, credible evidence that

establishes either (1) that he was persecuted in the past “on account of race,

religion, nationality, membership in a particular social group, or political opinion,”

or (2) that he has a “well founded fear” of persecution in the future “on account of”

any of those enumerated grounds. 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1);

Sanchez Jimenez v. U.S. Att’y. Gen., 492 F.3d 1223, 1232 (11th Cir. 2007).




                                          12
         USCA11 Case: 20-10343        Date Filed: 02/17/2021    Page: 13 of 20



      The applicant must show a nexus between the alleged persecution and a

protected status, i.e., “that race, religion, nationality, membership in a particular

social group, or political opinion was or will be at least one central reason for

persecuting the applicant.” 8 U.S.C. § 1158(b)(1)(B)(i) (emphasis added). To

show a nexus, the alien must “present specific, detailed facts showing a good

reason to fear that he . . . will be singled out for persecution on account of” the

statutorily protected ground. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th

Cir. 2005) (quotation and emphasis omitted).

      If the alien demonstrates that he was subject to past persecution, he is

“presumed to have a well-founded fear of persecution on the basis of the original

claim.” 8 C.F.R. § 208.13(b)(1). But where the alien has not demonstrated past

persecution, to establish a well-founded fear of persecution, he “must prove (1) a

subjectively genuine and objectively reasonable fear of persecution, that is (2) on

account of a protected ground.” Silva, 448 F.3d at 1236 (quotation omitted).

      To qualify for withholding of removal under the INA, an alien must

demonstrate that, if removed to his country, his “life or freedom would be

threatened in that country because of [his] race, religion, nationality, membership

in a particular social group, or political opinion.” 8 U.S.C. § 1231(b)(3). The alien

must show that it is “more likely than not” that he will be persecuted or tortured

upon returning to his country. Carrizo v. U.S. Att’y Gen., 652 F.3d 1326, 1331



                                           13
         USCA11 Case: 20-10343       Date Filed: 02/17/2021   Page: 14 of 20



(11th Cir. 2011) (quotation marks omitted). Generally, if a petitioner is unable to

meet the standard of proof for asylum, he will be precluded from qualifying for

withholding of removal. Id.

      To be eligible for CAT relief, an alien must show that he will, more likely

than not, be tortured if removed to his country of removal by or at the instigation

of, or with the consent or acquiescence of, a public official or other person acting

in an official capacity. 8 C.F.R. §§ 208.16(c)(2), 208.18(a)(1).

      Vikulin argues that he is eligible for asylum and that he established that he

was targeted on account of his Russian ethnicity. In support, he points to his

testimony and that of his parents that, since the dissolution of the Soviet Union,

Russians have been repeatedly targeted by Kazakh nationals.

      Both Vikulin and his parents testified that Russian nationals have suffered

generalized discrimination and persecution in Kazakhstan since the dissolution of

the Soviet Union. However, when testifying about specific past harms Vikulin

suffered between 1998 and 2000, their testimony established that the threats,

harassment, and beatings were because the assailants wanted to extort money from

Vikulin due to the fact they knew that his mother was working in the United States.

Evidence consistent with acts of private violence, or that merely shows that the

petitioner was the victim of criminal activity, does not establish a nexus between a

protected ground and the alleged persecution. See, e.g., Ruiz v. Att’y Gen., 440



                                          14
         USCA11 Case: 20-10343       Date Filed: 02/17/2021    Page: 15 of 20



F.3d 1247, 1258 (11th Cir. 2006) (holding that the petitioner failed to establish a

nexus between her political opinion and alleged persecution by a guerrilla group

because the evidence established that she was harassed due to her refusal to

cooperate with the group); Rodriguez v. U.S. Att’y Gen., 735 F.3d 1302, 1310–11

(11th Cir. 2013) (holding that the record established that the harm the applicant’s

family members suffered was due to their failure to cooperate with drug traffickers

or that that they were victims of criminal activity, and, therefore, the applicant

failed to show that the harm he feared was on account of a protected ground).

Additionally, while it is undisputed that Vikulin suffered a particularly severe

beating that resulted in a broken jaw and a hospital stay because he refused to pay

the assailants money, it is not enough to show that he was or will be persecuted due

to his refusal to cooperate with the criminals. See Sanchez v. U.S. Att’y Gen., 392

F.3d 434, 438 (11th Cir. 2004). Rather, Vikulin must establish that the alleged

persecution is motivated, at least in part, by a protected ground. Id.; see also I.N.S.

v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (holding that central to the asylum

statute is that persecution must be on account of a statutorily protected ground,

making the assailant’s “motive critical”). Vikulin failed to provide any evidence,

other than his own speculation, that the assailants’ actions towards him were

motivated by his Russian ethnicity. Thus, substantial evidence supports the BIA’s

conclusion that Vikulin failed to establish persecution on account of a statutorily



                                          15
           USCA11 Case: 20-10343          Date Filed: 02/17/2021      Page: 16 of 20



protected ground. See Rivera v. U.S. Att’y Gen., 487 F.3d 815, 823 (11th Cir.

2007) (holding that, even where other inference as to the assailants’ motives may

be drawn, “it is not our task to do so as long as substantial evidence supports the

[BIA’s] conclusion.” (quotation omitted)). Accordingly, Vikulin failed to meet the

standard for asylum relief. 3

       Although Vikulin argues that he is eligible for withholding of removal and

CAT relief, because he failed to meet the standard for asylum, it follows

necessarily that he cannot meet the higher standard for withholding of removal or

CAT relief. Carrizo, 652 F.3d at 1331; Forgue, 401 F.3d at 1288 n.4 (“Because

Forgue has failed to establish a claim of asylum on the merits, he necessarily fails

to establish eligibility for withholding of removal or protection under CAT.”); Al

Najjar v. Ashcroft, 257 F.3d 1262, 1292–93, 1303 (11th Cir. 2001) (holding that

because the applicants “failed to demonstrate a ‘well-founded fear of persecution’

sufficient to support an asylum claim, they likewise cannot establish ‘torture’

sufficient to warrant relief under CAT” because the burden of proof under the

Convention “is higher than the burden imposed on the asylum applicant”).


       3
          To the extent Vikulin argues that the evidence was sufficient to establish a pattern or
practice of persecution against Russian nationals in Kazakhstan, this claim is unexhausted, and
we lack jurisdiction to consider it. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1249–
50 (11th Cir. 2006) (explaining that we lack jurisdiction to consider claims in a petition for
review that were not raised before the BIA). Additionally, because we conclude that substantial
evidence supports the BIA’s conclusion that Vikulin failed to establish persecution on account of
a statutorily protected ground, we decline to consider Vikulin’s argument that the BIA erred in
concluding that he could reasonably relocate to avoid persecution.


                                               16
         USCA11 Case: 20-10343       Date Filed: 02/17/2021    Page: 17 of 20



      Finally, Vikulin maintains that the BIA violated his due process rights when

it failed to consider all of the issues he raised on appeal from the IJ’s decision. We

disagree. “To establish due process violations in removal proceedings, aliens must

show that they were deprived of liberty without due process of law, and that the

asserted errors caused them substantial prejudice.” Lonyem v. U.S. Att’y Gen., 352

F.3d 1338, 1341–42 (11th Cir. 2003). As we have previously emphasized, the BIA

is “not required to address specifically each claim the petitioner made or each piece

of evidence the petitioner presented, but [it] must consider the issues raised and

announce [its] decision in terms sufficient to enable a reviewing court to perceive

that [it] ha[s] heard and thought and not merely reacted.” Ayala v. U.S. Att’y Gen.,

605 F.3d 941, 948 (11th Cir. 2010) (quotation omitted). In Vikulin’s case, the IJ

provided multiple grounds for denying his application for relief from removal and

Vikulin challenged many of these grounds on appeal to the BIA. The record

establishes that the BIA expressly considered whether Vikulin was eligible for

each form of relief sought and agreed with the IJ that he had not met his burden of

establishing that he was entitled to relief. Although the BIA did not address every

one of the IJ’s findings that Vikulin challenged, it did not need to do so because it

determined that other grounds were dispositive of his application. The BIA gave a

sufficient explanation for its decision that demonstrated that it gave reasoned

consideration to Vikulin’s claims. As a result, Vikulin cannot show that the BIA’s



                                          17
            USCA11 Case: 20-10343          Date Filed: 02/17/2021       Page: 18 of 20



failure to address the other findings he challenged “deprived [him] of liberty

without due process of law,” and “caused [him] substantial prejudice.” Lonyem,

352 F.3d at 1341–42.

       B.      Application for adjustment of status and motion to remand

       Pursuant to 8 U.S.C. § 1252(a)(2)(B)(ii), we lack jurisdiction to review the

BIA’s discretionary decision regarding adjustment of status.4 Nevertheless, we

may review constitutional questions and questions of law. 8 U.S.C.

§ 1252(a)(2)(D). However, we have jurisdiction only over genuine, colorable

constitutional or legal claims, and “a party may not dress up a claim with legal or

constitutional clothing to invoke our jurisdiction.” Patel v. U.S. Att’y Gen., 971

F.3d 1258, 1272 (11th Cir. 2020) (en banc). An argument couched as a legal

question that essentially challenges the BIA’s or IJ’s weighing of evidence is a

“garden-variety abuse of discretion argument” that does not state a legal or

constitutional claim. Fynn v. U.S. Att’y Gen., 752 F.3d 1250, 1252–53 (11th Cir.




       4
          The BIA has discretion to grant an adjustment of status to an alien who was “inspected
and admitted or paroled into the United States” “if (1) the alien makes an application for such
adjustment, (2) the alien is eligible to receive an immigrant visa and is admissible to the United
States for permanent residence, and (3) an immigrant visa is immediately available to him at the
time his application is filed.” 8 U.S.C. § 1255(a). The burden is on the alien to establish that he
warrants relief as a matter of discretion. 8 U.S.C. § 1229a(c)(4)(A)(ii). In making its
discretionary determination, the BIA and the IJ are “not bound by an inflexible test in
determining whether to grant [adjustment of status] as a matter of discretion.” Cobourne v.
I.N.S., 779 F.2d 1564, 1566 (11th Cir. 1986). Rather, the BIA and IJ should balance the alien’s
positive and negative factors, and it can accord more weight to certain factors over others. Id. at
1566–67; Matter of C-V-T-, 22 I. & N. Dec. 7, 11 (BIA 1998).


                                                18
         USCA11 Case: 20-10343         Date Filed: 02/17/2021     Page: 19 of 20



2014) (quotation omitted). Vikulin argues that the BIA violated his due process

rights in denying his application for adjustment of status when it failed to use the

positive factors present in his case to offset the negative ones. We have held

previously that this type of claim, although couched in due process terms, does not

state a colorable constitutional claim and instead is a challenge to the BIA’s

exercise of its discretion. See Arias v. U.S. Att’y Gen., 482 F.3d 1281, 1284 (11th

Cir. 2007). Therefore, we have no jurisdiction to consider it. Id.; see also

Scheerer v. U.S. Att’y Gen., 513 F.3d 1244, 1253 (11th Cir. 2008) (“Adjustment of

an alien’s status . . . is a discretionary form of relief. . . . Because [an alien] has no

constitutionally protected interest either in the granting of his motions or in

adjustment of status, he cannot establish a due process violation based on the

BIA’s decisions.”). Accordingly, we dismiss this portion of Vikulin’s petition.

       Lastly, Vikulin argues that the BIA abused its discretion in denying his

motion to remand his application for adjustment of status so that the IJ could

consider the new evidence of the dismissal of the Alabama drug possession charge.

We review a motion to remand that seeks to introduce new evidence for an abuse

of discretion. Chacku v. U.S. Att’y Gen., 555 F.3d 1281, 1286 (11th Cir. 2008).

“This review is limited to determining whether the BIA exercised its discretion in

an arbitrary or capricious manner.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319

(11th Cir. 2009).



                                            19
         USCA11 Case: 20-10343       Date Filed: 02/17/2021   Page: 20 of 20



      The denial of Vikulin’s motion to remand was not an abuse of discretion.

The BIA reasoned that, even without taking into consideration the Alabama arrest,

the adverse factors still outweighed the positive factors, and a favorable exercise of

discretion was not warranted. Thus, remand was not warranted under the

circumstances and the BIA did not “exercise[] its discretion in an arbitrary or

capricious manner.” Id.

                                  III.   Conclusion

      In light of the foregoing, we dismiss the portions of the petition over which

we lack jurisdiction and deny the rest of the petition.

      DISMISSED IN PART, DENIED IN PART.




                                          20